Citation Nr: 1737777	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1963 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  

In June 2015, April 2016, and October 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Russo v. Brown, 9 Vet. App. 46 (1996); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Furthermore, neither the Veteran nor his representative have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities (including hearing loss and tinnitus) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding tinnitus is an organic disease of the nervous system where there is acoustic trauma); see also Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service, even if the disability first manifests after service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Bilateral Hearing Loss

The Veteran contends that his currently diagnosed bilateral hearing loss (see 38 C.F.R. § 3.385; October 2014 VA audiological examination) was caused by his acknowledged in-service exposure to excessive noise from artillery.  Additionally, he asserts that he reported experiencing hearing loss in service while stationed at Ft. Knox which has continued since such time.  He also reports that a military clinician performed a hearing test at Ft. Knox, confirmed the presence of hearing loss, and documented same in a treatment record.  Unfortunately, the Ft. Knox treatment record has been found to be unavailable.  See O'Hare, supra, 38 C.F.R. § 3.159(e).  

Although the Veteran is competent to report experiencing diminished hearing acuity, he does not have specialized training sufficient to render an opinion as to the etiology of his bilateral hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Additionally, whether the symptoms the Veteran experienced in service or following service are in any way related to his later diagnosed bilateral hearing loss is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("[a]lthough the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with"); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, his lay statements as to the etiology of his bilateral hearing loss are afforded no probative weight.

Therefore, as there was no competent opinion addressing the etiology of the Veteran's bilateral hearing loss, VA has sought an opinion from a medical professional as to whether the Veteran's current bilateral hearing loss (i) began in service and continued thereafter; (ii) onset within a year of separation from service; or (iii) was otherwise caused by his in-service exposure to artillery fire during basic training at Ft. Knox.  In this regard, in an October 2016 remand, the Board directed that a VA examiner accept the Veteran's reports of experiencing decreased hearing acuity after exposure to small arms fire during basic training, with persistent symptomatology both during service and after his separation.  

In December 2016, after reviewing the record, including the October 2014 VA examination report, the examiner, the Chief of Audiology at a VA Medical Center, opined that it was less likely than not that the Veteran's bilateral hearing loss was related to his in-service noise exposure.  Initially, the examiner accepted as credible and reliable the Veteran's lay statements regarding his in-service exposure, undocumented treatment, and symptomatology after service.  However, the examiner noted the Veteran's separation examination revealed normal hearing, indicating that the accepted trauma he experienced in relation to artillery shooting during basic training had resolved by the time of his separation; indeed, the available evidence indicates the Veteran did not seek treatment for hearing loss until 1998, 33 years after his separation from service.  Additionally, the examiner noted that the Veteran did not endorse problems hearing at the time of his separation from service, only recurrent tonsillitis.  Most importantly, the examiner cited to medical treatise evidence regarding noise-induced hearing loss.  In this regard, the examiner cited a 2006 study in which clinicians found "'...based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur[.]'"  A second study indicated that "'available evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure.  There is insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued.  Nevertheless, on the basis of available...data...it is unlikely that such delayed effects occur.'"  Thus, the examiner opined that medical literature does not support a nexus between the Veteran's current bilateral hearing loss and his military service.

The Board finds that the opinion of the December 2016 VA examiner provided after reviewing the claims file and available medical literature is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  While the examiner did reference the Veteran's normal separation audiogram, he did not base his opinion exclusively on the presence of normal hearing at separation and specifically considered whether the Veteran has delayed onset noise-induced hearing loss.  See Hensley, supra.  Additionally, the Board notes that, while the December 2016 examiner did not accept the disparate findings between the November 1963 and September 1965 in-service audiological findings that were converted by the Board in the October 2016 remand, such were discussed and considered.  Moreover, on their face, the converted audiograms support a finding that the Veteran's hearing acuity actually improved during service and so the examiner's decision not to rely on such data in rendering his opinion did not negatively impact the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Finally, as the Veteran is not competent to provide an opinion as to the cause of his hearing loss or to determine his in-service symptoms are the same he is experiencing now, there is no competent medical opinion of record to contradict the December 2016 opinion.  See Jandreau, supra.  Thus, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of his separation from active duty.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


Tinnitus
 
The Veteran contends that his currently diagnosed tinnitus (see Charles v. Principi, 16 Vet. App. 370 (2002); October 2014 VA audiological examination) was caused by his acknowledged in-service exposure to excessive noise from artillery.

As previously discussed, the record contains a December 2016 opinion that the Veteran's bilateral hearing loss and tinnitus were not related to his in-service exposure to artillery noise.  The Board notes, however, that the rationale provided by the 2016 examiner was largely focused on hearing loss, its etiology and the likelihood of someone experiencing delayed onset hearing loss following noise exposure.  The examiner did not discuss the fact that the Veteran reported experiencing tinnitus in and since service that manifested like a balloon releasing air or insects chirping.  In this regard, the Board finds the Veteran's reports of the onset of his current tinnitus in service and continuation of such to be competent and credible.  During his October 2014 examination, March 2015 hearing, and in his 2010 claim for service connection, the Veteran credibly stated that his tinnitus arose during service and has continued since.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles, supra.  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's tinnitus was incurred in service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.   

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


